Citation Nr: 0500618	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  95-21 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD), prior to 
January 20, 2000, and to an evaluation in excess of 30 
percent for PTSD from January 20, 2000.

3.  Entitlement to an increased evaluation for service-
connected psychogenic gastrointestinal reaction, currently 
evaluated as 10 percent disabling.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active military service from January 1944 to 
November 1945, and unverified reserve service thereafter.

This appeal has a complex procedural history.  Some issues 
initially came before the Board of Veterans' Appeals (Board) 
on appeal from 1995 and 1996 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim for 
service connection for PTSD, denied a claim for an increased 
evaluation in excess of 10 percent for service-connected 
psychogenic gastrointestinal reaction, and denied TDIU.  A 
Travel Board hearing on these issues was conducted in October 
1996 by the undersigned Veterans Law Judge.  By a Board 
decision issued in January 1997, the claims were Remanded.

In a decision dated in October 1997, the Board upheld the 
RO's denial of entitlement to service connection for PTSD, 
and again remanded the remaining claims to the RO for 
additional development.  Those claims now return to the Board 
for appellate review.

The veteran appealed the Board's denial of service connection 
for PTSD to the United States Court of Veterans Appeals, now 
known as the United States Court of Appeals for Veterans 
Claims (Court).  Following Remand from the Court, by a 
decision issued in December 1999, the Board granted the 
veteran's claim of entitlement to service connection for 
PTSD.  In a March 2000 rating decision, the RO assigned a 10 
percent initial evaluation for PTSD, effective in November 
1995, and a 30 percent initial evaluation effective in 
January 2000.  The veteran's timely disagreement with the 
assigned initial evaluations was received in April 2000.  A 
statement of the case addressing the evaluations was issued 
in April 2003, and the veteran responded in writing later 
that same month, indicating that he wished to continue his 
appeal, and this communication constitutes a valid 
substantive appeal.

By a letter submitted in March 2001, the veteran contended 
that the knee disorder which required him to undergo total 
right knee replacement in July 2000 was the result of trauma 
incurred in service.  A statement of the case was issued in 
March 2002, and correspondence submitted in April 2002 was 
accepted as a substantive appeal.  This issue is before the 
Board for appellate review at this time.

The Board notes that several items of correspondence from the 
veteran, including, most recently, correspondence received in 
September 2004, include contentions that the veteran 
sustained injuries to the spine in service.  These 
contentions are REFERRED for any necessary action.

The veteran requested a Travel Board hearing, and the 
requested hearing was scheduled in May 2004.  The veteran did 
not appear for that hearing, and he initially requested that 
the hearing be rescheduled, but, in written statement dated 
in August 2004 and received in September 2004, the veteran 
indicated that his poor health precluded him from attending a 
hearing, and he withdrew his request for another hearing 
before the Board.  The veteran's withdrawal of his request 
for a hearing before the Board is valid, and the request is 
withdrawn.  Appellate review may proceed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The veteran contends that he has a bilateral knee disorder, 
which has required a total knee replacement for one knee, and 
which he believes will likely require a total replacement of 
the other knee, as a result of injuries to the knees incurred 
in service.  The veteran has not been afforded medical 
opinion as to the etiology of current knee disorders.  The 
VCAA requires that further factual development be conducted.

The veteran, in numerous communications received during the 
pendency of this appeal, primarily beginning in April 2000, 
in August 2000, and in several items of correspondence 
received since then, contends that he is entitled to an 
evaluation in excess of 10 percent for service-connected 
psychogenic gastrointestinal reaction, on the basis that his 
current gastrointestinal distress symptoms, pain, cramping, 
uncontrollable bowel movements, along with nausea and 
vomiting, are manifestations of the same disorder he 
manifested in service, although the diagnosis assigned to 
those symptoms may have changed.  

The veteran has reiterated the contention that the first 
diagnosis assigned, and for which service connection was 
granted, may have been inaccurate, and that the evaluation 
should include the disability due to the same symptomatology, 
regardless of the diagnosis assigned for those symptoms.  
Further factual development is required, including obtaining 
medical opinion as to whether the veteran has a current 
psychogenic gastrointestinal disorder, and whether the 
symptoms of the diagnosed service-connected disability are 
now addressed under a different diagnosis, and to obtain 
updated medical evidence as to the severity of the service-
connected GI symptoms, however diagnosed.    

The veteran contends that he is entitled to higher initial 
evaluations for PTSD.  The most recent supplemental statement 
of the case (SSOC) addressing the evaluations assigned for 
PTSD was issued in April 2003.  The most recent VA 
examination for PTSD addressed in that SSOC was conducted in 
January 2000.  As the medical evidence from that VA 
examination is nearly 5 years old, it is the Board's opinion 
that contemporaneous examination is required in order to 
assign an appropriate evaluation from January 20, 2000 to the 
present.  

Because the evaluation at issue is an initial evaluation 
following a grant of service connection for PTSD, the veteran 
should be afforded additional opportunity to identify or 
submit evidence relevant to the appropriate evaluation prior 
to January 2000, including evidence beginning in November 
1995, when the claim was received.  In particular, the 
veteran should be informed of the revision of the regulations 
governing evaluation of psychiatric disorders in November 
1996, and should be advised of the "old" criteria and of 
the "new" criteria, and should be advised as to which 
criteria have been applied, and for what time period.  

Action required under the VCAA must be completed, as set 
forth in the paragraphs below, and any additional actions 
which may be required as a result of changes in 
interpretation of the VCAA which may be issued after the date 
of this Board decision should also be completed.  See 
Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
While this case is in remand status, updated VA and/or 
private clinical records should be obtained.

While the Board regrets further delay in this case, it 
appears that additional action is required to comply with all 
VCAA notice requirements is necessary before the Board may 
properly proceed with appellate review.  Accordingly, the 
case is REMANDED for the following actions:

1.(a)  Notify the veteran of the 
enactment of the VCAA and of VA's duty to 
assist him in the development of the 
claim of entitlement to service 
connection for a bilateral knee disorder, 
even though he has been advised of the 
enactment of the VCAA in relationship to 
other claims.  

(b)  Advise the veteran of the 
development which will be undertaken to 
assist him with the development of the 
claims for service connection for a 
bilateral knee disorder, for higher 
initial evaluations for PTSD, for an 
increased evaluation for a psychogenic 
gastrointestinal reaction, and for TDIU.  
Advise him that he is entitled to VA 
examination in relation to each of his 
claims on appeal, and that he is entitled 
to medical opinion as to the etiology of 
his knee disorder(s).  Advise him that he 
should submit or identify the earliest 
medical or other evidence that he 
complained of knee disorders, was 
diagnosed as having knee disorders, or 
was disabled by knee disorders, and that 
evidence relating to the period proximate 
to his service discharge would be the 
most persuasive evidence.  He should also 
be advised to submit evidence to 
substantiate his claim that his service-
connected PTSD was more than 10 percent 
disabling prior to January 20, 2000, and 
any evidence that might substantiate his 
claim that PTSD was more than 30 percent 
disabling after that date.  

He should be advised which portion of the 
information and evidence he is 
responsible for and what information and 
evidence VA will assist him to obtain or 
develop.  In particular, the veteran 
should be advised to identify any and all 
treatment facilities at which he was seen 
proximate to service for knee complaints, 
and records before he underwent right 
knee replacement in June 2000, and the 
veteran should assist in verifying that 
records of all hospitalizations, both VA 
and private, during the pendency of this 
appeal, have been associated with the 
claims files.  

(c)  Advise the veteran again that it is 
his responsibility to identify any 
evidence he wants VA to attempt to 
obtain.  38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002).  

(d) Advise the veteran of the criteria 
for evaluating psychiatric disabilities 
in effect when he submitted his claim for 
service connection for PTSD in 1995, at 
38 C.F.R. § 4.132, including Diagnostic 
Code 9411, and advise the veteran of the 
current criteria for evaluating 
psychiatric disorders, at 38 C.F.R. § 
4.130 (effective from November 7, 1996.  

(e)  The veteran should be notified that 
failure to report for any scheduled VA 
examination(s) without good cause shown 
may adversely affect the outcome of his 
claim of entitlement to service 
connection or his claims for increased 
evaluations, and may result in denial.  
38 C.F.R. § 3.655 (2004).

(f)  The veteran should be clearly 
advised of the time frame within which he 
may submit evidence to substantiate his 
claim.  In any event, the veteran should 
be specifically asked to provide any 
evidence in his possession or to identify 
any evidence that might be obtained that 
might substantiate any claim on appeal.

(g)  Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The veteran should be afforded the 
opportunity to identify any VA or private 
clinical records he believes would be 
relevant to the claim.  

The most recent VA clinical records 
associated with the claims files are 
dated in October 2002, and the most 
recent private clinical records are dated 
in September 2002.   

The veteran should be asked to identify 
any private treatment records since 
September 2002, and identified records 
should be obtained.

The complete record of the veteran's VA 
treatment should be obtained, including 
both inpatient and outpatient treatment 
records from each of the VA facilities 
located where the veteran has resided 
during the course of this appeal, 
including in Arizona.  The veteran should 
be asked to assist in identifying each of 
the VA facilities at which he has been 
treated in 2002 to the present.  In 
addition to obtaining copies of the 
veteran's current outpatient treatment 
records from October 2002 to the present, 
the summary of each of the veteran's VA 
hospitalizations from 1995 to the present 
should be associated with the claims 
files.  

3.  The veteran should be afforded VA 
examination of the knees to determine the 
diagnoses applicable to his knee 
disorders and to determine the etiology 
of the knee disorders.  The claims 
folders should be sent to the examiner 
for review of pertinent documents 
therein, to include the veteran's 
contentions as to knee injuries incurred 
in service, records obtained during the 
course of this Remand as to onset and 
earliest diagnosis of any knee disorder, 
the July 2000 operative report of right 
total knee replacement.  Any necessary 
diagnostic examinations or studies should 
be conducted.  The examiner should assign 
a medical diagnosis for each knee 
disorder present.  The examiner should be 
asked to provide an opinion as to whether 
it is at least as likely as not (is there 
a 50 percent or greater probability?) 
that any current right or left knee 
disorder was incurred in service or as a 
result of injuries incurred in service, 
or has been chronic and continuous since 
service.  The examiner should state the 
basis (rationale) for the conclusions 
reached.

4.  The veteran should be afforded VA 
gastrointestinal and psychiatric 
examination as necessary to determine the 
severity of a psychogenic 
gastrointestinal (GI) reaction, to 
include whether the veteran has a current 
GI disorder which has been chronic and 
continuous since service or is a 
manifestation of the same symptoms 
previously diagnosed as a psychogenic GI 
reaction.  The examiners should state 
whether the veteran has current symptoms 
of a disorder diagnosed as a psychogenic 
GI reaction following his service in 
World War II, and, if so, should describe 
the current severity of those symptoms 
and the current diagnosis most 
appropriate for those symptoms.  

The claims folders (currently, in a box) 
should be sent to the examiner for review 
of pertinent documents therein.  In 
particular, the examiner should be asked 
to review the chronology of GI symptoms 
provided by the veteran.  

The examiner should be asked to provide 
the following opinions:  (1) Is it at 
least as likely as not (is there a 50 
percent or greater probability?) that the 
veteran has a current psychiatric or 
gastrointestinal disorder, however 
diagnosed, which is etiologically related 
to or secondary to a service-connected 
disability initially diagnosed as a 
psychogenic GI reaction?  The examiner 
should state the basis (rationale) for 
the conclusions reached.

4.  The veteran should be afforded 
psychiatric examination as necessary to 
determine the current severity of PTSD.  
The claims folders should be sent to the 
examiner for review of pertinent 
documents therein.  Any necessary 
diagnostic examinations or studies should 
be conducted.  The examiner should be 
asked to provide an opinion as to the 
severity of PTSD prior to January 20, 
2000, and should be asked to describe the 
current severity of PTSD, including 
assignment of a Global Assessment of 
functioning (GAF) score.  The examiner 
should be asked to provide opinion as to 
the effect of the veteran's PTSD on his 
ability to perform occupational tasks.

5.  If service connection is in effect 
for any disability for which VA 
examination as to severity has not been 
directed above, VA examination as 
necessary to determine the severity of 
such disability, and its effect on the 
veteran's ability to obtain or retain 
employment should be described.  

6.  If, after review of additional 
evidence submitted or identified 
following the notices described above, 
additional development is required, such 
development should be conducted.

7.  After all necessary development 
described above has been conducted, and 
after each claim which may be intertwined 
with the claim for TDIU has been 
adjudicated, the veteran's claims on 
appeal, including the claim for TDIU, 
should be readjudicated.  

8.  If any decision remains adverse to 
the veteran, he and his representative 
should be furnished a SSOC, which must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  The veteran and his 
representative should be afforded an 
appropriate period of time for response.  
Thereafter, the case should be returned 
to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



